EXHIBIT 99.5 (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) Nine Months Ended February 28, 2014 and 2013 Corporate Head Office Suite 2300 – 1177 West Hastings Street Vancouver, British Columbia V6E 2K3 Tel:604-638-3246 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) February 28, 2014 and 2013 Page Condensed Interim Consolidated Financial Statements Condensed Interim Consolidated Statements of Financial Position 1 Condensed Interim Consolidated Statements of Comprehensive Loss 2 Condensed Interim Consolidated Statements of Cash Flows 3 Condensed Interim Consolidated Statement of Changes in Equity 4-5 Notes to the Condensed Interim Consolidated Financial Statements 6-22 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited – Prepared by Management) (Expressed in Canadian dollars) February 28, May 31, (unaudited) (audited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (note 5(d)) Prepaid expenses Property and equipment (note 3) Reclamation bond (note 4) Exploration and evaluation assets (note 5) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Promissory note payable (note 6) Shareholders’ equity Share capital (note 7) Contributed surplus Accumulated other comprehensive income– cumulative translation differences Deficit ) ) $ $ Nature and continuance of operations (note 1) Approved on behalf of the Directors: “Jeffrey Pontius”Director “Anton Drescher”Director These accompanying notes form an integral part of these condensed interim consolidated financial statements 1 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) Three months ended February 28, Nine months ended February 28, Expenses Administration (note 8) $ Charitable donations Consulting fees (notes 7 and 8) Depreciation Insurance Investor relations (notes 7 and 8) Office and miscellaneous Professional fees (notes 7 and 8) Property investigation recovery - - - ) Regulatory Rent (note 8) Travel Wages and benefits (notes 7 and 8) Loss before other items ) Other items Interest income Write-off of exploration and evaluation assets (note 5(f)) ) - ) - Loss on sale of exploration and evaluation assets (note 5(d)) ) - ) - Foreign exchange gain (loss) Net loss for the period ) Other comprehensive income Exchange difference on translating foreign operations Comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding These accompanying notes form an integral part of these condensed interim consolidated financial statements 2 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) NINE MONTHS ENDED FEBRUARY 28, Operating activities Net loss for the period $ ) $ ) Add items not affecting cash: Depreciation Share-based payment charges (note 7) Write-off of exploration and evaluation assets (note 5(f)) - Loss on disposal of exploration and evaluation assets (note 5(d)) - Loss on foreign exchange Accrued interest ) Changes in non-cash items: Accounts receivable 61 ) Prepaid expenses ) Accounts payable and accrued liabilities ) Cash used in operating activities ) ) Financing activities Cash received from issuance of shares Share issuance costs ) ) Cash provided by financing activities Investing activities Expenditures on property and equipment ) ) Increase in reclamation deposit ) ) Increase in deposit - ) Cash received from disposal of exploration and evaluation assets - Expenditures on exploration and evaluation assets ) ) Recovery on exploration and evaluation assets Cash used in investing activities ) ) Effect of foreign exchange on cash Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information (note 11) These accompanying notes form an integral part of these condensed interim consolidated financial statements 3 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED STATEMENTOF CHANGES IN EQUITY (Unaudited – Prepared by Management) (Expressed in Canadian dollars) Number of shares Share Capital Contributed Surplus Accumulated Other Comprehensive Income(Loss) – Cumulative Translation Differences Deficit Total Balance,May 31, 2012 $ ) $ Net loss for the period - ) ) Other comprehensive income Exchange difference on translating foreign operations - Shares issued for cash Private placement - - - Exercise of stock options - - - Exercise of warrants - - - Share issuance costs - ) - - - ) Reclassification of contributed surplus on exercise of stock options and warrants - ) - - - Share-based payment charges - Balance, February 28, 2013 ) Net loss for the period - ) ) Other comprehensive income Exchange difference on translating foreign operations - Shares issued for cash Private placement - - - Exercise of stock options - - - Share issuance costs - ) - - - ) Reclassification of contributed surplus on exercise of stock options - ) - - - Share-based payment charges - Balance, May 31, 2013 $ ) $ These accompanying notes form an integral part of these condensed interim consolidated financial statements 4 CORVUS GOLD INC. (An Exploration Stage Company) CONDENSED INTERIM CONSOLIDATED STATEMENTOF CHANGES IN EQUITY (Unaudited – Prepared by Management) (Expressed in Canadian dollars) Number of shares Share Capital Contributed Surplus Accumulated Other Comprehensive Income(Loss) – Cumulative Translation Differences Deficit Total Balance, May 31, 2013 $ ) $ Net loss for the period - ) ) Other comprehensive income Exchange difference on translating foreign operations - Shares issued for cash Private placement - - - Exercise of stock options - - - Share issuance costs - ) - - - ) Reclassification of contributed surplus on exercise of stock options - ) - - - Share-based payment charges - Balance, February 28, 2014 $ ) $ These accompanying notes form an integral part of these condensed interim consolidated financial statements 5 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONDENSED INTERM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) NINE MONTHS ENDED FEBRUARY 28, 2014 1. NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated on April 13, 2010 under the BCBCA. The Company is an exploration stage entity engaged in the business of acquiring, exploring and evaluating mineral properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed.At February 28, 2014, the Company was in the exploration stage and had interests in properties in Alaska and Nevada, U.S.A. The business of mining and exploration involves a high degree of risk and there can be no assurance that current exploration programs will result in profitable mining operations.The Company has no source of revenue, and has significant cash requirements to meet its administrative overhead and maintain its mineral property interests.The recoverability of amounts shown for exploration and evaluation assets is dependent on several factors.These include the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of these properties, and future profitable production or proceeds from disposition of exploration and evaluation assets.The carrying value of the Company’s exploration and evaluation assets does not reflect current or future values. These condensed interim consolidated financial statements have been prepared on a going concern basis, which presume the realization of assets and discharge of liabilities in the normal course of business for the foreseeable future.The Company’s ability to continue as a going concern is dependent upon achieving profitable operations and/or obtaining additional financing. In assessing whether the going concern assumption is appropriate, management takes into account all available information about the future which is at least, but not limited to, 12 months from February 28, 2014.Management is aware, in making its assessment, of material uncertainties relating to events or conditions that may cast significant doubt upon the Company’s ability to continue as a going concern, as explained in the following paragraph. The Company has sustained losses from operations, and has an ongoing requirement for capital investment to explore its exploration and evaluation assets.Based on its current plans, budgeted expenditures, and cash requirements, the Company does not have sufficient cash to finance its current plans for at least 12 months from February 28, 2014.The Company expects that it will need to raise substantial additional capital to accomplish its business plan over the next several years.The Company expects to seek additional financing through equity financing.There can be no assurance as to the availability or terms upon which such financing might be available. These condensed interim consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business. 2. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation Statement of compliance These condensed interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including International Accounting Standard (“IAS”) 34, “Interim Financial Reporting”. The condensed interim consolidated financial statements should be read in conjunction with the annual financial statements for the year ended May 31, 2013, which have been prepared in accordance with IFRS as issued by the IASB. 6 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONDENSED INTERM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) NINE MONTHS ENDED FEBRUARY 28, 2014 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Basis of presentation (cont’d) The condensed interim consolidated financial statements have been prepared on a historical cost basis except for financial instruments classified as available-for-sale or fair value through profit and loss, which are stated at their fair value.In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting. Approval of consolidated financial statements The condensed interim consolidated financial statements of the Company for the nine months ended February 28, 2014 were reviewed by the Audit Committee and approved and authorized for issue by the Board of Directors on April 10, 2014. Basis of Consolidation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries (collectively, the “Group”), Corvus Gold (USA) Inc. (“Corvus USA”) (a Nevada corporation), Corvus Gold Nevada Inc. (“Corvus Nevada”) (a Nevada corporation), Raven GoldAlaska Inc. (“Raven Gold”) (an Alaska corporation) and SoN Land and Water LLC (a Nevada limited liability company).All intercompany transactions and balances were eliminated upon consolidation. 3. PROPERTY AND EQUIPMENT Computer Equipment Vehicles Total Cost Balance, May 31, 2013 $ $ $ Additions - Currency translation adjustments Balance, February 28, 2014 $ $ $ Depreciation Balance, May 31, 2013 $ $ $ Depreciation for the period Currency translation adjustments Balance, February 28, 2014 $ $ $ Carrying amounts At May 31, 2013 $ $ $ At February 28, 2014 $ $ $ 7 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONDENSED INTERM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) NINE MONTHS ENDED FEBRUARY 28, 2014 4. RECLAMATION BOND As at February 28, 2014 the Company has not commenced development of any exploration and evaluation assets and accordingly a reasonable estimate of the timing of the cash flows cannot be made.The Company has posted non-interest bearing bonds totalling $533,509 (USD 481,767) (May 31, 2013 - $496,378 (USD 478,760)) with the Nevada Division of Minerals in the State of Nevada as security for these obligations.Fair value cannot be reasonably determined and accordingly the bonds have been recorded at historical cost, adjusted for current exchange rates. 8 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONDENSED INTERM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) (Expressed in Canadian dollars) NINE MONTHS ENDED FEBRUARY 28, 2014 5. EXPLORATION AND EVALUATION ASSETS Accumulated costs in respect of mineral tenures and mineral rights owned, leased or under option, consist of the following: West Pogo Chisna North Bullfrog LMS Terra Gerfaut Total (note 5(b)) (note 5(a)) (notes 5(e)) (note 5(c)) (note 5(d)) (note 5(f)) Balance, May 31, 2013 $ $
